DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments with respect to Claims rejected under 35 U.S.C. 103 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-12, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondesen et al. (US 2015/0254647 A1) in view of Campos et al. (US 2014/01954425 A1).

Regarding Claim 1, and similarly Claims 10 and 17;
(FIG. 1A – Payment Device w/ Wallet and Tokenization Service and [0042] - As illustrated in FIG. 1A, a tokenization service 50 may be available for the user 2 to use during transactions. As such, before entering into a transaction, the user 2 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50, and in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52 and [0062]-[0065]), the token management computing system comprising a token management ("TM") server (FIG. 1A – Payment Device w/ Wallet and Tokenization Service and [0062] – As constructed, a Processing Device to Memory Device) wherein the token storage device is controlled by a user ... configured to communicate the payment token to a merchant point-of-sale terminal ((FIG. 1 – Payment Device w/ Wallet and Merchant and [0062]-[0065]), the TM server (FIG. 1A – Tokenization Service) comprising: 
a memory device for storing data ([0042] - ... in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52); and 
at least one processor communicatively coupled to the memory device ([0062]), the at least one processor programmed to: 
receive, from an application executing on a user computing device..., a token request for a single-use payment token (FIG. 2 and [0029] - Tokens may be single-use instruments or multi-use instruments depending on the types of controls (e.g., limits) initiated for the token, and the transactions in which the token is used as a payment instrument. Single-use tokens may be utilized once, and thereafter disappear, are replaced, or are erased, while multi-use tokens may be utilized more than once before they disappear, are replaced, or are erased and [0042] - As such, before entering into a transaction, the user 2 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50...), the token request including (i) a payment account number (PAN) selected from a digital wallet stored on the user computing device ([0031] - In some embodiments, instead of the digital wallet storing the specific account number associated with the user account... and [0074] - Exemplary data that can be included in the token request includes any data needed in order for the system of process 300 to generate the tokens, and includes account numbers, account terms, user preferences, user identifications, user contact information, proof of identity, and the like and [0075] - The token request may be submitted via an online banking account, a mobile application, a digital wallet, a third party web portal, and the like. For example, the user may access an online token service or a mobile token application to request a token. The user can also include the token in a mobile wallet application), and (ii) at least one token control, wherein the at least one token control includes an amount of value associated with the token request ([0042] - The tokenization service 50 may also store limits (e.g., geographic limits, transaction amount limits, merchant limits, product limits, any other limit described herein, or the like) associated with the token that may limit the transactions in which the user 2 may enter. The limits may be placed on the token by the user 2, or another entity (e.g., client, administrator, person, company, or the like) responsible for the transactions entered into by the user 2 using the account associated with the token. The generation of the token may occur at the time of the transaction or well in advance of the transaction, as a one-time use token or multi-use token); 
(FIG. 1A and [0031] - In some embodiments, instead of the digital wallet storing the specific account number associated with the user account... and [0042] - As illustrated in FIG. 1A, a tokenization service 50 may be available for the user 2 to use during transactions. As such, before entering into a transaction, the user 2 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50, and in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52.... The tokenization service 50 may also store limits (e.g., geographic limits, transaction amount limits, merchant limits, product limits, any other limit described herein, or the like) associated with the token that may limit the transactions in which the user 2 may enter. The limits may be placed on the token by the user 2, or another entity (e.g., client, administrator, person, company, or the like) responsible for the transactions entered into by the user 2 using the account associated with the token. The generation of the token may occur at the time of the transaction or well in advance of the transaction, as a one-time use token or multi-use token and [0074]-[0075]);
generate, upon receiving the token request, the single-use payment token, wherein the payment token is linked with the PAN in the database ([0042] - As such, before entering into a transaction, the user 2 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50, and in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52); 
 (FIG. 1A and FIG. 2 and [0042] - The token may be stored in the user's payment device 4 (e.g., on the digital wallet) or stored on the cloud or other service through the tokenization service 50); and 
...the ...user computing device to transfer the payment token to... the token storage device for use at a physical merchant location (FIG. 1A and [0042] - The token may be stored in the user's payment device 4 (e.g., on the digital wallet) or stored on the cloud or other service through the tokenization service 50 and [0043] and [0062]-[0065] As constructed, a Processing Device to Memory Device).
Bondesen fails to explicitly  discloses...wherein the token storage device is controlled by a user and comprises a physical device including an embedded microchip, the embedded microchip configured to communicate the payment token to a merchant point of sale terminal... comprising: 
...
receive, from [a] application executing on a user computing device separate from the token storage device a token request...
and 
instruct the application executing on the user computing device to transfer the payment token to the embedded microchip of the token storage device for use at a physical merchant location.
However, in an analogous art, Campos teaches  
...wherein the [payment information] storage device is controlled by a user and comprises a physical device including an embedded microchip (Campos, [0103] - A proxy card may be provided by a proxy card provider, for example, at authorized physical locations (e.g., at a merchant's location) or via internet websites and [0124]-[0125] - The smart chip 209 may be positioned on the surface of the wallet redemption card 202; additionally or alternatively, the smart chip 209 may be embedded within the wallet redemption card 202), the embedded microchip configured to communicate the payment token to a merchant point of sale terminal... ([0105]) comprising: 
...
receive, from the application executing on a user computing device separate from the [payment information] storage device a [payment information] request... (Campos, FIG. 6D and [0118] and [0124] and [0145] - The computer device 212 may comprise a smartphone, a laptop, a tablet, a PC, a cloud computing system, a satellite, a cellular network, or combinations thereof. The computer device 212 may comprise a computer device disclosed herein above or may be a computer device separate of the computer devices disclosed hereinabove. The computer device 212 may include a payment account application which contains the payment information which a user of the system can transfer to the wallet redemption card 202) and 
instruct the application executing on the user computing device to transfer the payment [information] to the embedded microchip of the [payment information] storage device for use at a physical merchant location (Campos, [0097] and [0099] and [0102] and [0118] and [0124] - In an embodiment, the smart chip 209 may be configured to receive payment information from a computer device 212 (e.g., via wireless communicator 206). In an embodiment, only a portion of the payment information for a payment account is received by the smart chip 209 from the computer device 212. In additional or alternative embodiments, the entire payment information for a payment account is received by the smart chip 209 from the computer device 212. In embodiments, at least a portion of payment information for more than one payment account (e.g., a first payment account and a second payment account) is received by the smart chip 209 from the computer device 212).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Campos to payment token and a TM server and transfer the payment token to the token storage device for use at a physical merchant location of Bondesen to include ...wherein the [payment information] storage device is controlled by a user and comprises a physical device including an embedded microchip; ... receive, from the application executing on a user computing device separate from the [payment information] storage device a [payment information] request... and  instruct the application executing on the user computing device to transfer the payment [information] to the embedded microchip of the [payment information] storage device for use at a physical merchant location and there apply such teachings to the payment token.
One would have been motivated to combine the teachings of Campos to Bondesen to do so as it provides a more efficient, secure, and effective way of accessing and using their credit related assets (Campos, [0004] and [0005]).

Regarding Claim 2, and similarly Claims 11 and 18;
Bondesen and Campos disclose the system to Claim 1.
Bondesen further discloses wherein the at least one processor is further programmed to generate the single-use payment token ([0029] – Single-use tokens may be utilized once, and thereafter disappear, are replaced, or are erased) by (i) generating a temporary PAN associated with the PAN received in the token request ([0029] - Single-use tokens may be utilized once, and thereafter disappear, are replaced, or are erased, and [0030] - In some embodiments, the tokens may have to be 16-characters or less in order to be compatible with the standard processing systems between merchants, acquiring financial institutions (e.g., merchant financial institution), card association networks (e.g., card processing companies), issuing financial institutions (e.g., user financial institution), or the like, which are used to request authorization, and approve or deny transactions entered into between a merchant (e.g., a specific business or individual user) and a user and [0042] and [0076]), (ii) tokenizing the temporary PAN for a single transaction ([0029] – single-use tokens and [0076] – As illustrated at block 304, the token is generated. The token can comprise one token or multiple tokens. In some embodiments, at least a portion of the token comprises a randomized string of numbers or other symbols. The token can include a portion of an account number, an internal code corresponding to a type of account or type of token, or any combination of symbols. For example, the token can include symbols such as numbers, letters, punctuation marks, and geometric shapes; logos; graphics; codes; and any combination thereof. The token can be configured to be compatible with point of sales devices, merchant systems, and the like. For example, the token can include a 16-digit number corresponding to an account number. In other cases, the token can be in the form of QR code, bar code, a tag, a string of symbols of any length, and the like.), and (iii) linking the tokenized temporary PAN with the received PAN in the database ([0074] and [0078] - As illustrated at block 306, the token is associated with one or more accounts.)

Regarding Claim 3, and similarly Claim 12;
Bondesen and Campos disclose the system to Claim 1.
(FIG. 1A – Wallet 1 and/or Wallet 2 depicts plurality of tokens and [0029] – Single-use tokens may be utilized once, and thereafter disappear, are replaced, or are erased and [0062]-[0065] As constructed, a Processing Device to Memory Device.).

Regarding Claim 5, and similarly Claim 14;
Bondesen and Campos disclose the system to Claim 1.
Bondesen further discloses wherein the at least one token control further includes a merchant category for which the payment token is ineligible for use as payment ([0079] - In some embodiments, the token parameters includes merchant codes, item codes (e.g., product SKUs or other identifiers), internal codes for identifying categories of products or merchants, and other codes. Such codes may be used to restrict or limit tokens use to transactions that include or are associated with certain merchant, certain types of products, or a certain number of products).

Regarding Claim 7;
Bondesen and Campos disclose the system to Claim 1.
Bondesen further disclose wherein the token storage device is a physical card..., and wherein the token storage device is configured to communicate the payment token to the merchant point-of-sale terminal using near field communication (NFC)  (Boden, [0040] - Other types of payment devices 4 may be used to make payments, such as but not limited to an electronic payment card, key fob, a wearable payment device (e.g., watch, glasses, or the like), or other like payment devices 4. As such, when using a payment device 4 the transaction may be made between the point of sale (POS) and the payment device 4 by scanning information from the payment device 4, using near field communication (NFC) between the POS and the payment device 4, using wireless communication between the POS and the payment device 4, or using another other type of communication between the POS and the payment device 4 and [0065]).
Campos further teaches wherein the physical device is a physical card and the embedded microchip is a programmable microchip embedded therein (Camps, [0124]), wherein the payment [information] is stored in the programmable microchip (Campos, [0124]-[0125]) and wherein the token storage device is configured to communicate the payment token to the merchant point-of-sale terminal using near field communication (NFC) ([0105] and 
Similar rationale and motivation is noted for the combination of Campos to Bondesen as per claim 1 above.

Regarding Claim 8 and similarly Claims 16 and 20;
Bondesen and Campos discloses the system to Claim 1.
Bondesen further discloses wherein the at least one processor is further programmed to: receive, from the payment card processing network, an authorization request message for the payment transaction, the authorization request message including transaction data and the payment token (FIG. 4 – Allow the user to select at least one token for a transaction); retrieve, from the database, the at least one token control associated with the payment token (FIG. 4 – Compare the transaction data with the token parameters); and apply the at least one token control to the transaction data included in the authorization request message to determine (FIG. 4 – Process at least a portion of the transaction/Deny).

Regarding Claim 9;
Bondesen and Campos disclose the system to Claim 1.
Bondesen further discloses wherein the at least one processor is further programmed to deny authorization and decline the payment transaction if a total purchase amount associated with the payment transaction exceeds the amount of value established by the at least one token control (FIG. 4 and [0042] - transaction amount limit and [0080] – maximum transaction limit)

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondesen et al. (US 2015/0254647 A1) in view of Campos et al. (US 2014/01954425 A1) in view Hoeksel et al. (WO 2015/162276 A2).

Regarding Claim 4, and similarly Claim 13;
Bondesen and Brown disclose the system to Claim 1.	
	Bondesen further discloses wherein the token storage device is further configured to “store” the generated payment token (FIG. 1A and [0042] - The token may be stored in the user's payment device 4 (e.g., on the digital wallet) or stored on the cloud or other service through the tokenization service 50 and [0043] and [0062]-[0065] As constructed, a Processing Device to Memory Device).
Bondesen and Brown fail to explicitly disclose wherein the token storage device is further configured to encrypt the generated payment token.
(Hoeksel, page 7 lines 9-19 – the token is encrypted... transfer the encrypted token to the SE).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hoeksel to the token storage device of Bondesen and Brown to include wherein the ... device is further configured to encrypt the generated payment token.
One would have been motivated to combine the teachings of Hoeksel to Bondesen and Brown to do so as it provides improved security of tokens used in transactions by user devices (Hoeksel, page 1, lines 4-5).

Claims 6, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondesen et al. (US 2015/0254647 A1) in view of Campos et al. (US 2014/01954425 A1) in view Aabye et al. (US 2014/0164243 A1).

Regarding Claim 6, and similarly Claims 15 and 19;
Bondesen and Campos disclose the system to Claim 1.
Bondesen and Campos fail to explicitly disclose wherein the payment transaction is authorized over a payment processing network, and wherein the at least one processor is further programmed to: receive, from the payment card processing network, an authorization request message for the payment transaction, the authorization request message including the generated payment token; retrieve token information from the database; identify, using the retrieved token information, the PAN corresponding to the payment token; and replace the payment token in the 
However, in an analogous art, Aabye teaches wherein the payment transaction is authorized over a payment processing network (Aabye, [0030]-[0031] - The account token can be passed from the card to the POS terminal, and the POS terminal may then generate an authorization request message for the transaction including the account token. The authorization request message can be transmitted by a merchant computer to an acquirer of the merchant, and from the acquirer to a payment processing network), and wherein the at least one processor is further programmed to: receive, from the payment card processing network, an authorization request message for the payment transaction, the authorization request message including the generated payment token ([0032]-[0033] - For instance, upon receipt of the authorization request message including the account token, the payment processing network may forward the authorization request message including account token to the issuer. The issuer may then determine the PAN associated with the account number (e.g., via a look-up process, reverse tokenization algorithm, etc.), and may then determine whether to authorize the transaction); retrieve token information from the database (Aabye, [0032]-[0033] - For instance, upon receipt of the authorization request message including the account token, the payment processing network may forward the authorization request message including account token to the issuer. The issuer may then determine the PAN associated with the account number (e.g., via a look-up process, reverse tokenization algorithm, etc.), and may then determine whether to authorize the transaction); identify, using the retrieved token information, the PAN corresponding to the payment token (Aabye, [0032]-[0033] - For instance, upon receipt of the authorization request message including the account token, the payment processing network may forward the authorization request message including account token to the issuer. The issuer may then determine the PAN associated with the account number (e.g., via a look-up process, reverse tokenization algorithm, etc.), and may then determine whether to authorize the transaction);; and replace the payment token in the authorization (Aabye, [0032]-[0033] - The issuer may then determine the PAN associated with the account number (e.g., via a look-up process, reverse tokenization algorithm, etc.), and may then determine whether to authorize the transaction. If the issuer decides to authorize the transaction, the issuer may generate an authorization response message including the PAN, and may forward this authorization response message to the merchant via the payment processing network and acquirer).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Aabye to the payment transaction/TM server of Bondesen and Campos to include wherein the payment transaction is authorized over a payment processing network, and wherein the at least one processor is further programmed to: receive, from the payment card processing network, an authorization request message for the payment transaction, the authorization request message including the generated payment token; retrieve token information from the database; identify, using the retrieved token information, the PAN corresponding to the payment token; and replace the payment token in the authorization request message with the identified PAN to generate an updated authorization request message.
One would have been motivated to combine the teachings of Aabye to Bondesen and Campos to do so as it provides protect the customers privacy from hackers, fraudsters, and unscrupulous merchants (Aabye, [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627